UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-7978


ALLAN L. ROTHER,

                Petitioner – Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:15-cv-00967-GBL-TCB)


Submitted:   May 13, 2016                       Decided:    May 19, 2016


Before KING and      THACKER,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Allan L. Rother, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Allan L. Rother seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.           28   U.S.C.     § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies        this   standard   by

demonstrating         that     reasonable       jurists     would     find   that     the

district       court’s      assessment   of     the    constitutional        claims   is

debatable      or     wrong.     Slack    v.     McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Rother has not made the requisite showing.                      Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss    the    appeal.           We   dispense     with    oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3